Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. E. Bryan Gordy (Applicant’s representative) on 2/9/2022.
The application has been amended as follows: 
In the Claims:
In lines 8-9 of claim 1, “the drive unit is arranged outside the wheel carrier” has been deleted and replaced with --the drive unit is arranged outside a housing of the wheel carrier--.
In lines 6-7 of claim 15, “the drive unit is arranged outside the wheel carrier” has been deleted and replaced with --the drive unit is arranged outside a housing of the wheel carrier--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of independent claims 1, 15 or 21. Statements of indication of allowable subject matter are provided in the Office action mailed 7/16/21. The Australian Office action provided in the 11/3/21 IDS rejects claims similar to the instant application pending claims under Boer ‘279. Boer discloses a wheel assembly with wheels (including axle housings, transmission components and other characteristics reasonably interpreted as wheel carriers) on axles to the left and right of a coaxially mounted central drive unit (see at least fig 2). Therefore, Examiner telephoned Applicant’s representative to point out that it would be arranged outside the wheel carrier” (since it is centrally located between, and laterally outside, at least two wheel carriers). The above claim amendments to recite the drive unit is arranged outside a housing of the wheel carrier overcomes this interpretation of the prior art reference (at least due to the combination of other recitations of the independent claims, such as “an elongate wheel carrier having a longitudinal axis; a wheel that is rotatable about the longitudinal axis at each of the longitudinal ends of the wheel carrier”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618